H.G. Jenkins instituted an action in the district court of Creek county against Stanolind Pipe Line Company, a corporation, et al., and the *Page 335 
matter is now before this court on appeal by Stanolind Pipe Line Company alone from a judgment in favor of Jenkins. The issues of law and fact are identical with those in case No. 31587, Gulf Refining Co. v. H.G. Jenkins, 194 Okla. 331,151 P.2d 419, and the facts are the same with immaterial exceptions.
These cases seem to have been tried below at the same time upon the same general theory and plan with evidence appropriate to each. They were brought here under separate numbers and separate briefs, the separate briefs raising different issues of law but complementing each other. They were orally argued together on appeal and the decision of one is controlling in the other.
Upon the reasons stated in our opinion in No. 31587, the judgment of the trial court in this case is erroneous and the judgment is thereby reversed and the cause is remanded, with directions to render judgment for Stanolind Pipe Line Company.
All concur.